271 F.2d 505
UNITED STATES FIDELITY AND GUARANTY COMPANY, Appellantv.Ivan K. HADLOCK and F. Joseph Doerr, Ancillary Executor of the Estate of Carmita L. Helmbold, Deceased, Appellees.
No. 14966.
No. 15141.
United States Court of Appeals District of Columbia Circuit.
Argued September 22, 1959.
Decided October 15, 1959.

Appeals from the United States District Court for the District of Columbia; Edward A. Tamm, Judge, in 14966; Charles F. McLaughlin, Judge, in 15141.
Mr. Thomas S. Jackson, Washington, D. C., with whom Messrs. Robert M. Gray and John W. Jackson, Washington, D. C., were on the briefs, for appellant.
Mr. John J. Donnelly, Washington, D. C., for appellees.
Before EDGERTON, BAZELON and BURGER, Circuit Judges.
PER CURIAM.


1
A surety appeals from judgments requiring it to make good, to the extent of its undertaking, the defaults of the principal debtor. We find no error


2
Affirmed.